IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-15,237-05


EX PARTE BOBBY JOE DAVIS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM DALLAS COUNTY



 Johnson, J., filed a concurring statement.


C O N C U R R I N G   S T A T E M E N T


	I concur in the dismissal of this application for writ of habeas corpus.  Applicant complains
of a case that was dismissed at the request of the state.  Relief is not available for such a case; it is
available only for cases in which there is a final conviction.  Applications for writ on other cases that
may be holding applicant in custody must be filed under the cause numbers for those cases.

Filed: February 13, 2008
Do not publish